49 F.3d 177
Alfredo HERNANDEZ-RAMOS, Petitioner,v.UNITED STATES PAROLE COMMISSION, Respondent.
No. 94-40933

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
April 11, 1995.
Henry J. Bemporad, Asst. Federal Public Defender, San Antonio, TX, Christine W. Kelso, Asst. Federal Public Defender, El Paso, TX, for petitioner.
Alfredo Hernandez-Ramos, pro se.
Sharon Gervasoni, Gen. Counsel, U.S. Parole Com'n, Chevy Chase, MD, for respondent.
Petition for Review of Transfer Treaty Determination of the United States Parole Commission.
Before SMITH, EMILIO M. GARZA and PARKER, Circuit Judges.
ROBERT M. PARKER, Circuit Judge:


1
Court-appointed counsel for Alfredo Hernandez-Ramos (Hernandez) has filed a brief of the sort contemplated by Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), averring that there are no nonfrivolous issues to assert on appeal, and moving the Court for permission to withdraw as Hernandez's counsel.  Although Anders was a direct appeal from a criminal conviction, this Court has utilized the Anders format in a habeas corpus case.  See, Dinkins v. Alabama, 526 F.2d 1268, 1269 (5th Cir.), cert. denied, 429 U.S. 842, 97 S. Ct. 119, 50 L. Ed. 2d 112 (1972).  We likewise find that it is appropriate to apply the principles enunciated in Anders to determine whether counsel should be allowed to withdraw in a petition for review of Transfer Treaty Determination of the United States Parole Commission.


2
Under Anders, a court-appointed attorney may withdraw if he makes a conscientious examination of the case and finds the appeal wholly frivolous.  Anders, 386 U.S. at 744, 87 S.Ct. at 1400.   To comply with Anders, counsel must isolate "possibly important issues" and "furnish the court with references to the record and legal authorities to aid it in its appellate function."  United States v. Johnson, 527 F.2d 1328, 1329 (5th Cir.1976).  After the appellant is given an opportunity to respond, the court makes a full examination of the record to determine whether the case is frivolous.  Anders, 386 U.S. at 744, 87 S.Ct. at 1400.


3
Counsel here has fully complied with the Anders requirements.  Hernandez, although given the opportunity, did not file a response.  We have independently reviewed the brief and record and found no nonfrivolous issue.  Accordingly, it is ordered that counsel is excused from further responsibilities herein, and the Petition for Review of Transfer Treaty Determination is DISMISSED.